Fish, C. J.
1. The instructions excepted to were not erroneous for any reason assigned.
2. The matter of the written request to instruct the jury was fully covered in the charge given, not only in stating in the abstract the legal principle involved, but also in a full and clear application of the legal principle to the evidence in the case.
*212July 15, 1913.
Equitable petition. Before Judge Littlejohn. Sumter superior court. July 15, 1912.
B. L. Maynard, for plaintiff. Ellis, Webb & Ellis, W. P. Wallis, E. A. HawMns/stná J. B. Hudson, for defendants.
3. In accordance with numerous decisions of this court, the refusal of an oral request to instruct the jury is not cause for the grant of a new trial.
4. The alleged newly discovered evidence was cumulative and impeaching in its character,' and moreover would not likely produce a different result on another trial.
5. There was evidence to authorize the verdict, and the court did not err in refusing a new trial. Judgment affirmed,. All the Justices concur.